DETAILED ACTION
		Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
			Reasons for Allowance 
1.	Claims 1, 9 are allowed.	
The following is a statement of reasons for the indication of allowable subject matter:  
 Iwai et al. (US 2003/0012242) and Koyama et al. (US 2016/0043529), are considered prior art.
Iwai et al. ‘242 shows and discloses a surface emitting semiconductor laser device where an active layer structure sandwiched between the DBR layers, where a current confinement layer disposed within or in a vicinity of one of the DBRs including a central current injection area and an annular current blocking are encircling the central current injection area formed by selective oxidation, where the width of the Al-oxidized annular current blocking area is discussed  (TITLE; Abstract; Section [029]; Claim 5 Fig 5: 14-46). 
Koyama et al. ‘529 shows and discloses a laser modulator including an active layer within upper and lower DBRs, a selectively –oxidized layer; where W1 < W2 width of un-oxidized waveguide is discussed (TITLE; Abstract; Section [051] Fig 1-2c: 210, 212, 206, W1, W2).
However, with respect to claim 1 the references fail to teach in conjunction to a semiconductor laser comprising: a first mirror layer; a second mirror layer; an active layer disposed between the first mirror layer and the second mirror layer; a current confinement layer disposed between the first mirror layer and the second mirror layer; a first region provided continuously with the first mirror layer and including a plurality of first oxidized layers; and a second region provided continuously with the second mirror layer and including a plurality of second oxidized layers, wherein the first mirror layer, the second mirror layer, the active layer, the current confinement layer, the first region, and the second region constitute a laminated body, the first region and the second region constitute an oxidized region of the laminated body, in a plan view, the laminated body includes a first part, a second part, and a third part disposed between the first part and the second part and resonating light generated in the active layer, and in a plan view, at least at a part of the third part, W1>W3 and W2>W3 (1) W1 is a width of the oxidized region of the first part, W2 is a width of the oxidized region of the second part, and W3 is a width of the oxidized region of the third part.
Similarly with respect to claim 9, the reference fail to teach in conjunction to an atomic oscillator comprising: a semiconductor laser; wherein a 1semiconductor laser includes a first mirror layer, a second mirror layer, an active layer disposed between the first mirror layer and the second mirror layer, a current confinement layer disposed between the first mirror layer and the second mirror layer; an atom cell irradiated with light emitted from the semiconductor laser and containing alkali metal atoms; and a light receiving element that detects intensity of light transmitted through the atom cell and outputs a detection signal, a first region provided continuously with the first mirror layer and including a plurality of first oxidized layers, and a second region provided continuously with the second mirror layer and including a plurality of second oxidized layers, the first mirror layer, the second mirror layer, the active layer, the current confinement layer, the first region, and the second region constitute a laminated body, the first region and the second region constitute an oxidized region of the laminated body, in a plan view, the laminated body includes a first part, a second part, and a third part disposed between the first part and the second part and resonating light generated in the active layer, and in a plan view, at least at a part of the third part, W1>W3 and W2>W3 (1) W1 is a width of the oxidized region of the first part, W2 is a width of the oxidized region of the second part, and W3 is a width of the oxidized region of the third part.
The references fail to disclose the structural and functional arrangement required, and it would not have been obvious to one having ordinary skill in the art to modify the device to render the device and method for manufacturing the semiconductor optical integrated element as cited.
Claims 2-8 are also allowable as they directly depend on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
	COMMUNICATION
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to t whose telephone number is (571)272-1948. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on (571) 272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN N NGUYEN/Primary Examiner, Art Unit 2828